       Case 1:18-cv-05278-SCJ Document 86 Filed 08/21/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


JANE DOE,

     Plaintiff,

v.                                                   CIVIL ACTION FILE
                                                     No. 1:18-cv-05278-SCJ
GWINNETT COUNTY SCHOOL
DISTRICT,

     Defendant.



                                     ORDER

        This matter comes before the Court on Plaintiff’s Motion for Temporary

Restraining Order (“TRO”) with Immediate Hearing Requested (Doc. No. [83])

and Plaintiff’s Motion for Leave to File Matters Under Seal (Doc. No. [85]). The

Court has set a hearing on Plaintiff’s TRO Motion to be conducted via video

conference on August 24, 2020 at 3:00PM. See Notice of Video Proceeding

(entered August 21, 2020).

        In   the    interim,   Defendant       is   ORDERED     to   maintain   the

documents/photographs in question in such a way that ensures they will not

be further distributed or reproduced until the Court enters an order on
                                           1
     Case 1:18-cv-05278-SCJ Document 86 Filed 08/21/20 Page 2 of 2




Plaintiff’s TRO Motion. After securing the files, Court further ORDERS that

Defendant shall not view, alter, or otherwise access the files in question until

the Court enters an order on Plaintiff’s TRO Motion. 1

      Additionally, Plaintiff’s Motion for Leave to File Matters Under Seal

(Doc. No. [85]) is GRANTED.

                             21st day of August, 2020.
      IT IS SO ORDERED this _____

                                         s/Steve C. Jones
                                        ________________________________
                                        HONORABLE STEVE C. JONES
                                        UNITED STATES DISTRICT JUDGE




1     This is subject to one exception: Defendant need not seek this Court’s
permission to provide the files in question pursuant to a request by federal or state
law enforcement.
                                         2
